 



Exhibit 10.1

AMERISTAR CASINOS, INC.
PERFORMANCE-BASED BONUS PLAN
FOR CRAIG H. NEILSEN

PERFORMANCE CRITERIA FOR 2005

Adopted by the Compensation Committee
of the Board of Directors
March 24, 2005

     For purposes of the Performance-Based Bonus Plan for Craig H. Neilsen (this
“Plan”) for 2005, Mr. Neilsen’s target bonus shall be $850,000 (the “Target
Bonus”) and the target level of Company EBITDA against which Company performance
will be measured shall be $259,400,000 (the “EBITDA Target”).

     The Earned Bonus shall be calculated in accordance with the following
formula:



  •   If EBITDA is less than 90.0% of the EBITDA Target, then the Earned Bonus
shall equal zero.



  •   If EBITDA is at least 90.0% of the EBITDA Target but less than 100.0% of
the EBITDA Target, then the Earned Bonus shall be calculated as follows:



  •   Earned Bonus = $850,000 — $0.032767926 for every $1.00 by which Company
EBITDA is less than $259,400,000.



  •   If EBITDA equals exactly 100.0% of the EBITDA Target, then the Earned
Bonus shall equal the Target Bonus (i.e., $850,000).



  •   If EBITDA is greater than 100.0% of the EBITDA Target but less than 110.0%
of the EBITDA Target, then the Earned Bonus shall be calculated as follows:



  •   Earned Bonus = $850,000 + $0.032767926 for every $1.00 of EBITDA achieved
by the Company in excess of $259,400,000.



  •   If EBITDA is 110.0% of the EBITDA Target or greater, then the Earned Bonus
shall equal 200% of the Target Bonus (i.e., $1,700,000).

